Citation Nr: 0935596	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  02-00 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in May 2001 
and in December 2002, by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (RO) in Wichita, 
Kansas.

The issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability (TDIU) is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

The Veteran's current acquired psychiatric disorder, 
diagnosed as recurrent major depressive disorder, severe with 
psychotic features, can not be reasonably disassociated from 
his military service.


CONCLUSION OF LAW

Major depressive disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming without deciding that any 
error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including psychoses, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty in the Navy 
from January 1979 to October 1995.  A review of his service 
treatment records revealed psychiatric treatment on multiple 
occasions.  An August 1989 treatment report noted the 
Veteran's complaints of decreasing appetite and difficulty 
sleeping.  He reported two major stressors, his pending 
divorce and his inservice responsibilities.  A December 1989 
treatment report noted the Veteran's complaints of insomnia, 
lack of appetite, weight loss, and depression.  The Veteran 
also reported that he had contemplated doing harm to himself.  
The report noted that he was going through a divorce and 
dealing with the stress of supervising two work centers.  The 
report concluded with an assessment of depression.  A 
subsequent treatment report in December 1989 noted an 
assessment of adjustment disorder, with depressed mood.  The 
physician noted that the Veteran's "duties need to be 
reduced.  He is being overloaded, and if it continues, will 
be a loss to the command."  A January 1990 hospitalization 
report noted the Veteran's desire to kill his spouse.  He was 
discharged from the hospital after nine days of treatment.  
The report noted a discharge diagnosis of adjustment 
disorder, with mixed emotional features.  

A February 1990 treatment report noted the Veteran's 
complaints of stress relating to a new Captain in charge.  
The Veteran indicated that he did not have enough people to 
handle the five areas he was responsible for.  He also 
reported that his divorce was under control.  The February 
1990 report concluded with a diagnosis of adjustment 
disorder, with mixed emotional features.  A February 1991 
treatment report noted the Veteran's complaints of becoming 
overwhelmed and incapacitated by being unable to think and 
prioritize.  He indicated that he was working eighteen hours 
a day, seven days a week, and was still unable to accomplish 
everything.  He reported having little communication with his 
superiors.  The report concluded with an impression of stress 
reaction, with depressed mood, sleep deprivation, and poor 
communication with supervisors.  Medical history reports in 
February 1993 and October 1995 noted the Veteran's history of 
depression or excessive worry.  His October 1995 retirement 
examination listed his psychiatric status as normal.
 
In January 1996, a post service VA psychiatric examination 
was conducted.  The VA examiner noted that there were no VA 
medical records or service treatment records available for 
review.  The report noted the Veteran's complaints of feeling 
depressed and difficulty sleeping.  Following a mental status 
examination, the report concluded with a diagnosis indicating 
that there was no data to presently support that any mental 
condition could be diagnosed.  
 
Subsequent treatment reports, beginning in June 1999, noted 
the Veteran's history of problems at work.  A February 2000 
treatment report noted that medication for his depression was 
not helping.  Subsequent treatment reports, as well as VA 
mental examinations, reflect ongoing treatment for major 
depressive disorder.  

Based on the totality of the evidence, and with application 
of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran currently has major 
depressive disorder, recurrent, severe with psychotic 
features, which was incurred during his active military 
service.  Specifically, a review of the record revealed 
multiple diagnoses of major depressive disorder.  His most 
recent VA psychiatric examination in April 2009 concluded 
with a diagnosis of major depressive disorder, recurrent, 
severe with psychotic features.

Based upon a review of the Veteran's claims folder and 
examination of the Veteran, the VA examiner in April 2009 
opined:

[I]t is somewhat difficult to pinpoint 
the exact cause and time of [the 
Veteran's] initial depressive episode.  
He identifies depression as beginning to 
manifest itself following his 
participation in Desert Storm noting that 
he kept quiet about a number of his 
emotional and physical symptoms because 
he did not want it to interfere with 
Naval career.  . . .
  
This would be consistent with a review of 
his past functioning in the military in 
which he was able to demonstrate the 
capacity for significant responsibility 
and good job performance, by his report 
these abilities began to decline at the 
end of his military career and influenced 
his decision to leave the military. 

While not a shining example of clarity, the VA examiner's 
discussion supports the finding of a nexus between the 
Veteran's current psychiatric disorder and his military 
service.  This conclusion is further supported by a February 
2002 VA psychiatric examination.  The February 2002 VA 
examiner noted that the Veteran reported that many of his 
symptoms became much worse after returning from the Persian 
Gulf.  The February 2002 VA examiner further stated that 
overall the Veteran's presentation was consistent with a Gulf 
War Syndrome, which includes depressive symptoms.  Based on 
these two opinions, the Veteran's contentions and testimony 
herein, and the lack of any medical opinion to the contrary, 
the Board concludes that the Veteran's current major 
depressive disorder can not be reasonably disassociated from 
his military service.

Accordingly, with application of the benefit of the doubt 
rule, service connection for major depressive disorder is 
warranted.


ORDER

Service connection for major depressive disorder is granted.


REMAND

The Board's decision herein has granted service connection 
for major depressive disorder, recurrent, severe with 
psychotic features.  Granting service connection for this 
condition constitutes a material change in the facts relating 
to the issue of TDIU.  Specifically, depending on the rating 
assigned by the RO for major depressive disorder, the Veteran 
may now meet the criteria for TDIU.  Accordingly, the TDIU 
claim is inextricably intertwined with the major depressive 
disorder issue and must be remanded, pending the assignment 
of an initial disability rating for the Veteran's major 
depressive disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must issue a rating decision 
which enacts the Board's grant herein of 
service connection for major depressive 
disorder, including the assignment of an 
initial evaluation for this condition.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim for TDIU must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


